Citation Nr: 0605129	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material 
evidence had been submitted sufficient to reopen a service 
connection claim for PTSD.  The veteran subsequently 
perfected an appeal.  

In November 2005, the veteran and his wife testified before 
the undersigned Veterans Law Judge via videoconference.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  

In this decision, the Board finds that new and material 
evidence has been submitted sufficient to reopen the 
veteran's service connection claim for PTSD.  The reopened 
service connection claim for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The March 1998 rating decision denied the veteran's 
application to reopen a service connection claim for PTSD on 
the basis that there was no evidence showing that the veteran 
met the diagnostic criteria for PTSD, and no substantiated 
evidence of a verifiable stressor; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final. 

3.  The veteran petitioned to reopen his service connection 
claim for PTSD prior to August 29, 2001.

4.  Evidence received since the March 1998 Board decision 
includes competent evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim. 


CONCLUSIONS OF LAW

1.  A March 1998 rating decision, declining to reopen a 
service connection claim for PSTD, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

2.  Evidence received since the March 1998 rating decision 
that declined to reopen the veteran's service connection 
claim for PTSD is new and material, and the veteran's service 
connection claim for such disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claim and a decision, at this point, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).



Application to Reopen Service Connection Claim for PTSD

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In a March 1998 decision, the RO denied the veteran's 
application to reopen a claim of service connection for PTSD 
and the veteran was notified of this decision the following 
month. The veteran filed a notice of disagreement and was 
issued a July 1998 statement of the case.  However, he did 
not file a timely appeal.  (See 38 C.F.R. § 20.200 (2005) (An 
appeal consists of a timely filed notice of disagreement in 
writing and after a statement of the case has been furnished, 
a timely filed substantive appeal).  Thus, the March 1998 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

Since the March 1998 RO decision is final, the veteran's 
request to reopen the service connection claim for PTSD may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his previously denied service 
connection claim for PTSD prior to August 2001, therefore, 
the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

Since the March 1998 rating decision is final, the veteran's 
current claim of service connection for PTSD may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
see Barnett v. Brown, 8 Vet. App. 1 (1995).

When the veteran's claim of entitlement to service connection 
for PTSD was denied in March 1998, the evidence of record 
consisted of service medical records, lay statements, VA 
treatment records, and medical statements from VA providers.  
The medical statements reflected that the veteran was 
receiving treatment for PTSD from the Post-Traumatic Stress 
Clinical Team, however no clinical findings to support such 
diagnosis were provided.   Thus, at the time of the March 
1998 rating decision, there was no showing of a confirmed 
diagnosis of PTSD.  The RO also denied the veteran's claim 
based on no substantiated evidence of a verifiable stressor.  
Nevertheless, the Board notes that without evidence showing 
that the veteran met the diagnostic criteria for PTSD, it was 
unnecessary for the RO to address whether the veteran's 
stressor(s) was verifiable or verified.  Thus, in order to 
reopen the veteran's claim, the newly received evidence must 
show a current disability.  

As the last final disallowance of the veteran's service 
connection claim for PTSD was a March 1998 decision, the 
Board must now determine whether new and material evidence 
has been received subsequent to March 1998 decision 
sufficient to reopen the claim.  

Evidence received since the March 1998 decision includes VA 
treatment records, lay statements, and a hearing transcript.  
Significantly, VA treatment records received after the March 
1998 rating decision show a diagnosis of PTSD and supporting 
DSM-IV criteria.  This evidence is material in that it shows 
a current disability.  It was not previously of record and 
bears directly and substantially upon the specific matter 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2002).  Accordingly, the veteran's claim 
of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened.  To this 
extent only, the appeal is granted.


REMAND

Having determined that the veteran's service connection claim 
for PTSD is reopened, the Board finds that further 
development is necessary.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

As discussed above, VA medical records show a diagnosis of 
PTSD.  

According to numerous statements, the veteran has asserted 
that while stationed at Phu Vai and Da Nang Air Base between 
May 1971 and March 1972, enemy rockets attacked his barracks.  
It does not appear that the veteran's claimed stressors have 
been verified.  The veteran has also reported witnessing a 
fellow soldier die in Vietnam, however he was unable to 
provide the soldier's name or any other specifics.  The Board 
observes that the RO attempted to gather more information 
regarding the veteran's claimed stressors by providing the 
veteran with a PTSD questionnaire with his February 2005 VCAA 
letter, but it does not appear that the veteran completed and 
returned the form.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressor(s).  The veteran should 
be informed that he must provide as 
comprehensive a description as possible 
including dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He should be informed that such 
details are vitally necessary to obtain 
supportive evidence of the stressful 
events and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  

2.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged in- 
service stressor(s).  Provide JSRRC with 
a description of the alleged stressors 
identified by the veteran, to include the 
stressors indicated in statements dated 
in November 1996 and February 1998, as 
well as the November 2005 hearing 
transcript.  Provide JSRRC with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  See 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The RO must specifically render 
a finding as to whether the veteran 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a 
stressor(s), the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If the RO determines that the record 
establishes the existence of a 
stressor(s), then the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD based on the verified 
stressor(s).  The RO must specify for the 
examiner what, if any, stressor(s) that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

5.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


